F ax: 732-928—2613
mikereina@jacksontwpnj.net
CONFIDENTIALITY NOTICE: This electronic message contains information from the jackson
Township Mayors of_ce. This e-mail and any _les attached may contain con_dential information that is
legally privileged. If you are not the intended recipient, or a person responsible for delivering it, you are
hereby noti_ed that any DISCLOSURE, COPYING, DISTRIBUTION or use of any of the
information contained in or attached to this transmission is STRICTLY PROHIBITED. If you have
received this transmission in error, please forward same to sender and destroy the original transmission
and its attachments without reading or saving in any manner.
From: CHRISTINA QUATRANO <quatranoc1@optonline.net>
Sent: Thursday, October 18, 2018 5:58 PM
To: Michael Reina
Subject: Re: Returning your email
I have read that you have opened up the avenue for the orthodox Jews to start building in Jackson.
They have had it in place for years now that they would take over Jackson as they have done so in
Lakewood.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-17 Filed 09/06/19 Page 1 of 3 PageID: 1090
The reason for this, is they are shlpping their people in-quite likened to the fact that illegals are coming
here at a fast rate. The orthodox Jews have been arrested on fraud charges. It is easy to see this when
you live in brand new homes; many of them are mansions, and they are collecting every kind of We|fare
there is.
How exactly are you planning on paying for all the hand outs that will no doubt increase?
I have been a victim of a hit and run in their most heavy congested street in Lakewood. That is a felony
charge. These people believe they do not have to abide by our laws.
I was recently fired at a nursing facility that has been bought by an orthodox Jew. He sent in one of his
people to harass me on a daily basis. Before I was terminated he had the audacity to call in an outside
company to go into a state legal document computer system, deleted out my work and put in their own to
make it appear thatl do not know what I am doing. I have been nationally certi_ed as a registered nurse
in MDS since 2000. I have never in my life had someone intentionally sabotage my work, especially
involving legal documents. I contacted the State of NJ on this. Their response was they have never had a
case such as this in NJ history. The people you want to come to Jackson have stooped that low in their
actions.
I believe there is no discrimination in the above text. I have extremely good reasons to NOT have these
people come to Jackson. I and every law abiding citizen will be pushed out ofJackson by these people
and you are foolish to not see what is really going on. All you have to do is look at what they have done
to Lakewood.
In my case, they destroyed my car, took away a job through sabotage means which affects my
reputation-and now they want my home to be taken away so I will leave this town for them to take over.
It is all very nice to see how they invited you to their dinners, but their true agenda is they want our
land. Unfortunately I chose to live in Jackson. I regret buying in this town now with what is about to
happen.
Chrlstina 1. Quatrano MSHA, R.N., RAC-CT, LNC.
On Thu, Oct 18, 2018 at 03:11 PM, Michael Reina wrote:
Ms. Quatrano,
i left out that you can leave a number for me to call you back on here and i will be happy to reach
out that way too. Our of_ce closes at 4:30 but l do check my email every several hours.
Respectfully,
Michael Reina
Mayor
)ackson Township
95thVcteramnghwav
lacksonN108527
Office: 7323284200 ext. 1211
Fax: 732-928-2613
mikereina@jacksontwpnj.net
CONFIDENTIALITY NOTICE: This electronic message contains information from the Jackson
Township Mayors of_ce. This e-mail and any _les attached may contain con_dential information that




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-17 Filed 09/06/19 Page 2 of 3 PageID: 1091
is legally privileged. If you are not the intended recipient, or a person responsible for delivering it, you
are hereby noti_ed that any DISCLOSURE, COPYING, DISTRIBUTION or use of any of the
information contained in or attached to this transmission is STRICTLY PROHIBITED. If you have
received this transmission in error, please forward same to sender and destroy the original
transmission and its attachments without reading or saving in any manner.
From: Michael Reina
Sent: Thursday, October 18, 2018 2:38 PM
To: quatranoc1@optimum.net
Subject: Returning your email
Dear Ms. Quatrano,
i am in receipt of your email and would like to address your concern personally, please feel free
to call me at 732-928—1256 and i will be happy to answer any question you may have and be
willing to back my responses up with facts. Thank you in advance for allowing me the
opportunity to respond.
Respectfully,
Michael Reina
Mayor
Jackson Township
.......................................
Of_ce: 732-928-1200 ext. 1211
Fax: 732-928-2613
mikereina@Jacksontwpnj.net
CONFIDENTIALITY NOTICE: This electronic message contains information from the Jackson
Township Mayors of_ce. This e-mail and any _les attached may contain con_dential information
that is legally privileged. if you are not the intended recipient, or a person responsible for
delivering it, you are hereby noti_ed that any DISCLOSURE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is STRICTLY PROHIBITED. If
you have received this transmission in error, please forward same to sender and destroy the
original transmission and its attachments without reading or saving in any manner.




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-17 Filed 09/06/19 Page 3 of 3 PageID: 1092
